F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            JUL 5 2001
                                 TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 ROGER L. (BUCKY) MOORE, and
 all others similarly situated,
                                                          No. 00-3219
               Plaintiff - Appellant,
          v.                                           District of Kansas
 BROTHERHOOD OF LOCOMOTIVE                       (D.C. No. 99-CV-1214-JTM)
 ENGINEERS; UNION PACIFIC
 RAILROAD COMPANY,

               Defendants - Appellees.


                            ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, REAVLEY ** , and LUCERO , Circuit Judges.


      Plaintiff-appellant Roger Moore appeals from summary judgment against

his claims that his collective bargaining representative (Brotherhood of

Locomotive Engineers) and his employer (Union Pacific Railroad) colluded to

violate his rights to fair representation and his rights under the union constitution.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

      **
        Honorable Thomas M. Reavley, United States Senior Circuit Judge for the
Fifth Circuit, sitting by designation.
The district court concluded that it lacked jurisdiction for several reasons and that

Moore’s fair-representation claim is barred by the union membership’s ratification

of the implementing agreement between Brotherhood and Union Pacific. The

court also stated that the defendants would be entitled to summary judgment. We

affirm for the following reason.

      Moore has presented no evidence beyond the union agreement itself in

support of his fair-representation claim or his claim to seniority rights. Likewise,

he has offered no evidence that Union Pacific acted inappropriately. Therefore,

his fair-representation claim fails. For the same reason, no violation of the union

constitution is presented.

      However, our holding does not preclude a claim that the collective

bargaining agreements were unfair to Moore or suggest any decision as to whether

that claim could be arbitrable under the New York Dock conditions, 1 or before the

National Railroad Adjustment Board. 2

      AFFIRMED.



                                                  ENTERED FOR THE COURT

                                                  Thomas M. Reavley
                                                  Senior Circuit Judge

      1
          See New York Dock Ry. v. United States, 609 F.2d 83 (2d Cir. 1979).
      2
          See 45 U.S.C. § 153, First (i).

                                            -2-